376 F. Supp. 1258 (1974)
George RANKIN et al., Plaintiffs,
v.
Alphonso CHRISTIAN, Commissioner of Public Safety, and Daniel Andino, Warden, Richmond Penitentiary, Defendants.
Civ. No. 80/1974.
District Court, Virgin Islands, D. St. Croix.
June 6, 1974.
*1259 Edward J. Ocean, Christiansted, St. Croix, V. I., for plaintiffs.
Verne Hodge, Atty. Gen., by: Henry L. Feuerzeig, Asst. Atty. Gen., Charlotte Amalie, St. Thomas, V. I., for defendants.

MEMORANDUM OPINION AND ORDER
WARREN H. YOUNG, District Judge.
Petitioners filed this action, which they styled a "petition to show cause," on January 21, 1974, proceeding pro se. On February 4, 1974, I construed this petition as one for a Writ of Habeas Corpus, appointed counsel for petitioners, and permitted them to amend their petition to address the proper party respondent, Warden Daniel Andino. Subsequently the Government moved to dismiss. I denied this motion but granted petitioners leave to reamend their petition *1260 to state more specific due process and equal protection violations.[1]
The facts have been stipulated to by counsel.[2] Simply stated, in June and December of 1973 the parole board "authorized"[3] petitioners' release; however, on both occasions the Governor disapproved their parole pursuant to 5 VIC § 4604, which provides:
No release on parole shall become operative until the findings of the Board of Parole and the terms of the parole have been approved by the Governor.
Petitioners have challenged both the constitutionality of this statute and, more particularly, the constitutionality of the Governor's policies of approval and disapproval.[4] I shall discuss these challenges under three headings:
1. Have the Governor's policies of approval and disapproval been so arbitrary as to deny petitioners due process of law?
2. Have the Governor's policies of approval and disapproval deprived petitioners of the equal protection of the laws?
3. Does 5 VIC § 4604 deny petitioners procedural due process?

I. ARBITRARINESS
As can be seen from the tabulation in Appendix II, the Governor has denied 21 of 22 paroles authorized for prisoners convicted of distributing narcotics. In this regard, I find the Governor's decision to grant one parole to be quite significant. Now, on the record before me, it is not possible to say why the Governor has chosen to grant or deny parole in any particular case. But I may take judicial notice of the fact that there were special circumstances in that one caseand that I myself brought these circumstances to the Governor's attention. Therefore, while one can clearly infer that the Governor has a policy against granting parole to those convicted of distribution, this policy is not so absolute as to admit of no exceptions. In short, I believe that if compelling individual reasons for parole exist, then the Governor will weigh these against whatever reasons he may have for his general policy against parole for distributors. Since this is the case, I cannot say that "the `protection of the individual against arbitrary action' which Mr. Justice Cardozo characterized as the very essence of due process" has been withheld. Slochower v. Board of Educ., 350 U.S. 551, 559, 76 S. Ct. 637, 641, 100 L. Ed. 692 (1956), citing Ohio Bell Tel. Co. v. Public Util. Comm'n, 301 U.S. 292, 302, 57 S. Ct. 724, 81 L. Ed. 1093 (1937). This claim of unconstitutionality, then, must be resolved against the petitioners.[5]

II. EQUAL PROTECTION
There can be no question that those convicted of narcotics distribution receive distinctly less favorable parole treatment than all other convicts. Referring again to Appendix II, it may be seen that authorized paroles for distributors have been approved a mere 4.5% of the time, whereas parole approval for all other offenders is virtually automatic (94.1% approval). Still, the fact that a classification has been made does not alone render the practice unconstitutional. Rather, the question is whether the classification is a reasonable one. New York Rapid Transit Corp. v. City of New York, 303 U.S. 573, 58 S. Ct. 721, 82 L. Ed. 1024 (1938).
*1261 I believe there is a rational basis for selecting out distributors for harsher treatment than others. Through his antiparole policy for distributors, the Governor may reasonably be attempting to curb a growing narcotics problem by "quarantining" convicted dealers and by upgrading the severity of the offense for added deterrence. I construe 5 VIC § 4604 to entrust such wide policy-making discretion to the Governor, and if this discretion is exercised within the bounds of legality I may not interfere.
To say this, I need not necessarily agree with the Governor's policy, which indeed may appear somewhat eccentric. For example, the Governor's failure to distinguish between marijuana and "hard" drug offenders is not in accord with modern medical and sociological thinking. But I cannot hold that the Governor's more traditional view of these offenses is an illegitimate one. Nor can I say there is no validity in the contention that "soft" drug dealers are also likely to be, or to become, peddlers of "harder" narcotics. Likewise, some may question the Governor's automatic parole grants for offenses which would universally be rated as far more serious than distribution.[6] Few, for example, would rank sale of marijuana as comparable in gravity with murders or serious assaults. Yet the Governor has approved parole for 16 of 17 (94.1%) convicted murders authorized for parole and all six of those convicted of first degree assault.[7] Still, I cannot say that the Governor has not properly considered the epidemic characteristics of drug offenses as more amenable to quarantine than murder or assault, and it is possible that a higher rate of recidivism for drug offenders, as opposed to murderers, warrants an acceleration of the deterrence available against the lesser offense. Finally, one could point to several instances of parole approval as possibly indicating the classification of distributors is capricious. For example, the Governor approved parole for a prisoner convicted of possessing 21 decks of heroin and for another convicted of smuggling 15 pounds of marijuana.[8] But while it might seem more logical to have included such cases in a narcotics-quarantine policy,[9] the Governor did have to draw a line somewhere and I am loath to find that his strict limitation of disfavored treatment to distributors is irrational.
Critical to any additional consideration of the appropriateness of the Governor's policy is my philosophy of parole. I believe that parole is not just an aid to individual rehabilitation, but that it is also a legitimate tool to effect society-wide policies of deterrence. My thoughts on this subject were well expressed by the Court in Battle v. Norton, 365 F. Supp. 925, 931-932 (D.Conn.1973):
Whether and to what extent general deterrence should be considered in parole decisions as a matter of policy is not a matter for this Court. [Citation omitted.] So long as the factor is within the discretion vested in the Board by Congress a parole decision relying upon it is immune from judicial interference.

*1262 Petitioner is really contending that the parole decision must focus exclusively on the prisoner's progress toward rehabilitation, and that such an approach precludes the designation of any time period as a minimum . . . The Board . . . stresses . . . that in some cases "offense severity will so outweigh favorable risk that a prisoner . . . will not be paroled. . ."
The Court then went on to state, at 932:
The Board must make a judgment as to an appropriate minimum time period for such prisoners, always retaining the discretion to release at an even earlier date in the truly extraordinary case. Such an approach does not, as petitioner alleges, interfere with the sentencing jurisdiction of the courts. If a court wants a defendant to serve a brief sentence or no sentence at all, it has ample techniques for accomplishing that result.
I think that the Governor has similar discretion under our statutory scheme to deny parole to whole classes of prisoners for general policy reasons, except of course "in the truly extraordinary case." Since the Governor has not overstepped the equal protection clause in the wielding of this discretion, supra, my review on this matter may go no further.

III. PROCEDURAL DUE PROCESS
In the wake of Morrissey v. Brewer, 408 U.S. 471, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972) (rudimentary due process hearing required for parole revocation), a number of courts have considered afresh the question whether due process applies to the denial of parole. The majority have rejected the view that due process applies at the time parole is denied,[10] but a substantial and growing minority have differed,[11] at least to the extent of requiring reasons for a denial to be given to an inmate. I believe that the import of Morrissey, and controlling pre-Morrissey Third Circuit precedent, compel me to follow the majority line of decisions.[12]
As one commentator has well phrased it, "[w]hile the [Morrissey] opinion eschewed the theory that parole is a privilege, it approved the traditional idea of a special regime for parolees. Under this view of parole, the board exercises almost complete discretion over the choice *1263 of imprisonment or restricted freedom as the means to rehabilitate its charges . . ." 86 Harv.L.Rev. 95, 101 (1972). Significantly, the Morrissey Court stated that a parolee's "condition is very different from that of confinement in a prison." True, many courts have had logical difficulty in distinguishing the loss of liberty from parole revocation from various in-prison decisions which just as certainly increase actual time served in prison. See 86 Harv.L. Rev. at 101 nn. 31-32; note 11 supra. The Morrissey Court, however, may have intended a legal, rather than logical delimitation of due process rights. To be sure, Morrissey's language, supra, may be merely a tacit approval of the "minimum due process" requirements which many courts have demanded for prison disciplinary hearings. E. g. Sostre v. McGinnis, 442 F.2d 178 (2d Cir. 1971). Likewise, Morrissey's distinction between in and out of prison process would not necessarily be inconsistent with a right to written reasons when parole is denied.
Nevertheless, until the Supreme Court provides some definitive resolution to this problem, I believe I must follow the Third Circuit's pre-Morrissey precedents, which immunize parole decisions from the reach of due process. See United States v. Frederick, 405 F.2d 129 (3d Cir. 1968); Mosley v. Ashley, 459 F.2d 477 (3d Cir. 1972); Madden v. New Jersey State Bd. of Parole, 438 F.2d 1189 (3d Cir. 1971). But this holding should not necessarily indicate that I believe these decisions are correct or will stand the test of time. I will simply not take it upon myself to enlarge due process protections for prisoners in this jurisdicton at this time. But I would most strongly urge the Governor that in all future parole disapprovals he give the parole eligible specific written reasons for his decision. This practice would be both much fairer and more open than the current summary procedure and would free the Governor's parole powers from much of the substantial cloud which, even after this Opinion, lingers over them.

ORDER
On the premises considered, in accordance with the above Opinion, the petitions for a Writ of Habeas Corpus are denied.

APPENDIX I

STIPULATION
It is hereby stipulated and agreed between the parties, by the signatures of their undersigned counsel, that Melvin H. Evans has been Governor since July 1, 1969, that since that time the Board of Parole recommended that the following individuals be paroled, that they were convicted for the offenses noted after their names, and that Governor Evans approved or disapproved parole for each as indicated:


                 Authorizations of December 1969
                            Offense of which                   Action
Name                            Convicted                    of Governor
Eric Antonio Barnes         Drawing and Delivering
                              Worthless Checks,
                              Embezzlement                    Approved
Santana Robles Colon        Assault First Degree              Approved
Clement Dickerson             Robbery, Burglary, Grand
                              Larceny                         Approved
Vernon Dunlop               Assault First Degree              Approved
Reginald I. Jeffers         Murder Second Degree              Approved
Camille Smalls              Murder First Degree               Approved



*1264
                      Authorizations of April 1970
Carmen Maria C. Cruz        Accessory after the Fact          Approved
                      Authorizations of June 1970
Raymond U. Joseph           Forgery                           Approved
James Joseph O'Hara         Obtaining Money or
                              Property under False
                              Pretenses                       Approved
Sidney G. N. Timothy        Burglary First Degree             Approved
                      Authorizations of December 1970
Carlos Corcino Felix        Burglary Third Degree             Approved
Antonio Escobar Garciaz     Murder First Degree               Approved
Rudiel A. Pilgrim           Burglary, Grand Larceny,
                              Fleeing Arrest                  Approved
Junito Ortiz Rivera         Assault with Intent to
                              Commit Robbery                  Approved
Juan Ascencio Rolden        Murder First Degree               Approved
                      Authorizations of July 1971
Charles W. Callwood         Robbery                           Approved
James Duvergee              Assault First Degree              Approved
Errol Benson Hughes         Robbery                           Approved
Rene Joseph                 Rape Second Degree                Approved
Elric Meyers                Robbery                           Approved
Luis Angel Navarro          Possession of Narcotic
                              Drugs (21 decks of
                              heroin)                         Approved
Salvadore S. Ortiz          Involuntary Manslaughter          Approved
Benito S. Rivera            Murder First Degree               Approved
Hipolito S. Rivera          Murder First Degree               Approved
Rafael A. Rivera            Murder Second Degree              Approved
George McIvor Stoute        Murder Second Degree              Approved
Rupert Webbe                Mayhem                            Approved
David A. Wynn               Escape from Custody               Approved
                      Authorizations of December 1971
No records available.
                      Authorizations of June 1972
Luis Alphonso Barrata       Illegal Possession of
                              Narcotic Drugs with
                              Intent to Barter,
                              Exchange and Sell
                              (Smuggling, 15 pounds
                              marijuana)                      Approved
Francis Bryan               Assault First Degree with
                              Intent to Commit Robbery        Approved
Lawrence Henry              Assault Third Degree              Approved
Steven Klein                Unauthorized Use of Motor
                              Vehicle                         Approved
Manuel Torres               Robbery                           Approved



*1265
                      Authorizations of December 11, 1972
Alan Crantoun               Assault First Degree and
                              Brandishing Firearm             Approved
Lynn Dickerson              Robbery                           Disapproved
Leroy Elcock                Murder Second Degree              Approved
Thomas Lawrence             Robbery                           Disapproved
Julio C. Marine             Robbery                           Approved
Richard A. Morris           Burglary Third Degree             Approved
John Olsow                  Obtaining Money under
                              False Pretense                  Approved
Carmelo Torres              Rape First Degree                 Disapproved
Carlos H. Torres            Murder Second Degree              Approved
Eldridge Venzen             Forgery                           Approved
Leonard Williams            Attempted Rape and Escape         Approved
Reginald Yearwood           Robbery                           Approved
                      Authorizations of June 1973
Luther Benjamin, Jr.        Attempted Robbery                 Approved
Miquel Benitez              Possession and Sale of
                              Narcotics                       Disapproved
Ivan L. Burnett             Unlawful Distribution of
                              Controlled Substance            Disapproved
Pierre Celestin             Unlawful Distribution of
                              Controlled Substance            Disapproved
Lynn Dickerson              Robbery                           Approved
Jesus Estien                Possession and Sale of
                              Narcotics                       Disapproved
Wayne Holst                 Buying and Receiving
                              Stolen Goods                    Approved
Gary Wade Hunt              Unlawful Distribution of
                              Controlled Substance            Disapproved
Thomas Lawrence             Robbery                           Approved
Kenneth N. Little           Unlawful Distribution of
                              Controlled Substance            Disapproved
Domingo O. Navarro          Murder Second Degree
                              Burglary, Escape, Assault
                              First Degree                    Approved
George Rankin               Unlawful Distribution of
                              Controlled Substance            Disapproved
Ernest Schloss              Unlawful Distribution of
                              Controlled Substance            Disapproved
Santos Valentin Ruiz        Murder Second Degree,
                              Assault First Degree,
                              Escape, Burglary Third
                              Degree                          Disapproved
Robert E. Williams          Robbery                           Approved
Carlos S. Ramos             Possession and Sale of
                              Narcotics                       Disapproved
Jose Rivera                 Possession and Sale of
                              Narcotics                       Disapproved
Carmelo Torres              Rape First Degree                 Disapproved



*1266
                      Authorizations of December 17, 1973
Ivan Burnett                Unlawful Distribution of
                              Controlled Substance            Disapproved
Liston Phillips             Assault, Mayhem                   Approved
Pierre Celestin             Unlawful Distribution of
                              Controlled Substance            Disapproved
Gary Wade Hunt              Unlawful Distribution of
                              Controlled Substance            Disapproved
Kenneth N. Little           Unlawful Distribution of
                              Controlled Substance            Approved
Ernest Schloss              Unlawful Distribution of
                              Controlled Substance            Disapproved
George Rankin               Unlawful Distribution of
                              Controlled Substance            Disapproved
Jose Rivera                 Possession and Sale of
                              Narcotics                       Disapproved
Miquel Benitez              Possession and Sale of
                              Narcotics                       Disapproved
Carmelo Torres              Rape First Degree                 Approved
Carlos S. Ramos             Possession and Sale of
                              Narcotics                       Disapproved
Jesus Estien                Unlawful Possession and
                              Sale of Narcotics               Disapproved
Santos Valentin Ruiz        Murder Second Degree              Approved
Rafael Hendricks            Assault Third Degree              Approved
Juan C. Morales             Murder Second Degree              Approved
David Castillo              Murder Second Degree              Approved
Charlesworth John           Murder Second Degree              Approved
Leslie Tiwari               Grand Larceny, Burglary
                              Third Degree                    Approved
Michael George              Illegal Possession and
                              Sale of Controlled
                              Substance                       Disapproved
Jose Jacobs                 Voluntary Manslaughter            Approved
David N. Santiago           Attempted Burglary                Approved
Hipolito Acosta             Burglary Third Degree,
                              Grand Larceny                   Approved
Eustace Lewis               Robbery                           Approved
Eugene Bastion              Assault First Degree              Approved
Roy A. Hansen               Grand Larceny                     Approved
Samuel Andrews              Robbery                           Approved
Lionel Magras               Murder Second Degree
                              Assault                         Approved

DATED: May 15, 1974
                                       _______________________________
                                   (s) EDWARD J. OCEAN
                                       Attorney for Petitioners
                                   VERNE A. HODGE, Attorney General
                                    By: _______________________________
                                    (s) HENRY L. FEUERZEIG
                                        First Assistant Attorney General
                                        Attorneys for Respondents


*1267
                           APPENDIX II
               TABULATION OF GUBERNATORIAL APPROVALS
Date         Parole Bd.   Authorizations       Gubernatorial App'l
--------------------------------------------------------------------
          |              |              |  Distribution |     All
          | Distribution |   All other  |       of      |    other
          | of Narcotics |   Offenses   |   Narcotics   |   Offenses
----------|--------------|--------------|---------------|------------
12/69     |       0      |      6       |       0       |      6
 4/70     |       0      |      1       |       0       |      1
 6/70     |       0      |      3       |       0       |      3
12/70     |       0      |      5       |       0       |      5
 7/71     |       - NO   |   RECORDS    |   AVAILABLE   |      -
 6/72     |       0      |      5       |       0       |      5
12/72     |       0      |     12       |       0       |      9
 6/73     |      11      |      7       |       0       |      6
12/73     |      11      |     16       |       1       |     16
----------|--------------|--------------|---------------|-------------
TOTAL     |      22      |     68       |       1       |     64
----------------------------------------------------------------------
                                       Overall%      |    Overall%
                                       Approved      |    Approved
                                   ------------------|----------------
                                          4.5%       |     94.1%
                                    -----------------|----------------
                                                     |   % Approved
                                                     |   (Murder)
                                                     |   (16/17)
                                                     |-----------------
                                                     |     94.1%
                                                     |-----------------
                                                     |   % Approved
                                                     |   (Assault
                                                     |    First)
                                                     |   (6/6)
                                                     |------------------
                                                     |      100%
                                                      ------------------

NOTES
[1]  The Government also has moved to dismiss the reamended petition. I need not rule on this motion as I shall reach the merits in this Opinion.
[2]  See Appendix I.
[3]  This is the correct terminology, as pointed out by petitioners' counsel, and the stipulation of the parties has been appropriately amended.
[4]  See Appendix II.
[5]  Since I have adjudged the Governor's policy to be nonarbitrary I need not decide here whether, as the Government has contended, the Governor has a "right to be arbitrary."
[6]  The United States Parole Board makes the following judgments as to the relative severity of narcotics and other offenses:

"Category CModerate Severity Offenses
. . . Sale of marijuana (less than $5000) . . .
"Category DHigh Severity Offenses
. . . Sale of marijuana ($5000 or more) . . . Sale of "Heavy Narcotics" to support own habit" . . .
"Category EVery High Severity Offenses
. . . Assault (serious injury) . . . Sale of "Heavy Narcotics" for profit . . .
"Category FGreatest Severity Offenses
. . . Kidnapping . . . Willful homicide . . .
See Battle v. Norton, 365 F. Supp. 925, 934 D.Conn.1973) (Appendix II).
[7]  See Appendices.
[8]  See Appendix II.
[9]  And perhaps to have excluded those convicted of minor sales of marijuana.
[10]  See Farries v. United States Bd. of Parole, 484 F.2d 948 (7th Cir. 1973); Scarpa v. United States Bd. of Parole, 477 F.2d 278 (5th Cir. 1973) (en banc); Barradale v. United States Bd. of Parole and Pardons, 362 F. Supp. 338 (M.D.Pa.1973); Stone v. United States Bd. of Parole, 360 F. Supp. 22 (D.Md.1973); Bradford v. Weinstein, 357 F. Supp. 1127 (E.D.N.C.1973); Williams v. United States, 327 F. Supp. 986 (S.D.N.Y. 1971).
[11]  See United States ex rel. Harrison v. Pace, 357 F. Supp. 354 (E.D.Pa.1973); United States v. Chairman, N.Y.State Bd. of Parole, 363 F. Supp. 416 (E.D.N.Y.1973); In re Sturm, 11 Cal. 3d 179, 113 Cal. Rptr. 361, 521 P.2d 97 (1974); Childs v. United States Bd. of Parole, 371 F. Supp. 1246 (D.C., Oct. 10, 1973); cf. King v. United States, 492 F.2d 1337 (7th Cir., March 13, 1974) (statutory).
[12]  Two additional arguments by petitioner may be disposed of here. First, petitioner has contended that, under the bifurcated parole structure in the Virgin Islands, gubernatorial disapproval of parole board authorizations works as a revocation of a parole grant and thus comes literally under Morrissey's procedural strictures. I reject this argument as a solipsistic exercise and prefer to view our statute as a single process, leading to a parole grant only after gubernatorial approval.

Secondly, petitioner has advanced the "midnight" contention that a flat parole denial is cruel and unusual punishment, citing In re Foss, 15 Cr.L.Rep. 2049 (Cal.Sup.Ct., March 14, 1974). The critical factor in cruel and unusual punishment analysis, however, is the disproportionality of a sentence to the severity of the crime. Foss dealt with a ten year minimum sentence, without parole, for drug distributors, and condemned it. None of the petitioners in this case will serve more than three years. I hold that a three year sentence, without parole, is not cruel and unusual punishment for a drug dealer.